IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40941
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN CORTEZ-AGUIRRE,
                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-127-1
                       - - - - - - - - - -
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Cortez-Aguirre (Cortez) has requested leave to withdraw as

counsel and has filed a brief as required by Anders v.
California, 386 U.S. 738 (1967).   Cortez has received a copy of

counsel’s motion and brief but has not filed a response.   Our

independent review of the brief and record discloses no

nonfrivolous issue.    Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.